The CouRT refused to instruct the jury, at the prayer of the *617defendant, that the plaintiff could not recover upon the evidence given on his part; and at the prayer of the plaintiff instructed the jury, u that if they should be of opinion from the evidence aforesaid, that the heirs of the said Joseph B. Parsons, in the said advertisement named, were not at the time of the publication of the said advertisement, the'true and actual lawful owners of the premises advertised, in their name as aforesaid; that the said Square No. 906, had, before that time been divided into lots, and that the number of the lot, of which the said premises were a part, was not mentioned nor stated in the said advertisement, then the said tax-sale of the said premises, was void, and the aforesaid deed from the Mayor of the city of Washington to the said Addison Nailor, furnishes no ground of defence in this action.”
Mr. Bradley, for the plaintiff; Messrs. Brent & Brent, for .the defendant.
Verdict and judgment for the plaintiff.